Citation Nr: 1700821	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-23 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2002 to October 2002 and from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was most recently before the Board in March 2016, when it was remanded for further development.  At that time, the Board also remanded the issue of entitlement to higher rating for a skin disability.  Prior to recertification to the Board, the Veteran submitted a May 2016 written statement withdrawing the appeal of the rating assigned for her service-connected skin disability.  See 38 C.F.R. § 20.204 (2016).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In December 2015 and March 2016, the Board remanded this matter so the AOJ could first request additional information from the Veteran regarding her exposure to depleted uranium from 2003 to 2004; then refer the claims file to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311(a)(2) (2016); and lastly send the claims file to the Under Secretary for Benefits for review in accordance with 38 C.F.R. § 3.311(c) (2016).  The Board acknowledges the Veteran has failed to respond to the AOJ's requests for additional information regarding her exposure to depleted uranium from 2003 to 2004 while serving in Iraq; however, the Board's prior directives to refer the claims file to the Under Secretary for Health for preparation of a radiation dosage estimate and then to the Under Secretary for Benefits for review were not conditioned on the obtainment of additional evidence as she has already provided testimony in this regard.  The AOJ has not referred the claims file to the Under Secretary for Health for preparation of a radiation dosage estimate or sent the claims file the Under Secretary for Benefits for review.  

For those reasons, the Board finds that the development conducted does not comply with the March 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran's claims file should be sent for action in compliance with 38 C.F.R. § 3.311 (2016).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file, to include all information pertaining to the Veteran's radiation exposure during active service, to the Under Secretary for Health for preparation of a radiation dosage estimate in accordance with 38 C.F.R. § 3.311 (2016).  Specifically, the transcript of the Veteran's testimony during the November 2014 Board hearing regarding her exposure to depleted uranium from 2003 to 2004 while serving in Iraq must be referred to the Under Secretary for Health for consideration.

2.  Then, the claims file, to specifically include all radiation dosage estimates, should be sent to the Under Secretary for Benefits for action in accordance with 38 C.F.R. § 3.311 (2016).

3.  Readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

